Title: To John Adams from C. W. F. Dumas, 23 May 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 23e. May 1783

Mardi dernier nous fumes dîner à Rotterdam chez Mr. Van Berckel, qui nous avoit invités avec Mr. Votre fils.— Le départ de ce Ministre est fixé vers le 15 du mois prochain, avec le Vaisseau tout neuf doublé en cuivre l’Overyssel de 68 p. de canon, com̃andé par le brave & patriotique Capitaine Riemersma. Si vous êtes sûr, Monsieur, de retourner en Amérique cette année, il est facheux que le lambinage de la pacification gene. vous prive mutuellement des agrémens de la compagnie les uns des autres.
Je me recom̃ande pour avoir une copie du Traité avec la Suede, & votre permission, s’il est à propos de le publier, pour favoriser notre bon ami Luzac des prémices de cette publication, ou, du moins, pour pouvoir en donner une copie à Mr. Van Berckel, qui voudroit l’emporter avec lui.
Mr. votre fils se porte bien, & nous réjouit tous par sa bonne humeur. Nous nous amusons à lire ensemble le Caligula de Suétone, le Pseudolus de Plaute, & la Didon amoureuse & mourante, ou le Livre IV de Virgile. Il sent ce qu’il lit d’une maniere qui n’est donnée qu’à peu de monde: ce qui fait qu’il y a du plaisir à lire avec lui.
Nos Amis vous prient, Monsieur, lorsque l’occasion s’en présentera Sans vous compromettre, d’insinuer dans vos conversations avec les Ministres Brit., que le renvoi ici de Sir J. Y., dont on fait courir le bruit, ne seroit ni agréable à cette nation, ni utile à aucune des deux Puissances, puisqu’il ne serviroit qu’à recommencer les anciennes intrigues, & par conséquent à irriter de plus belle les esprits. On a fait faire la même priere à Mr. le Duc de la V——
Hier nous allames tous dîner au milieu des Dunes de Scheveling. L’une de ces Dunes nous servit de Siege & de table, le bruit de la mer de Symphonie, un vaste horison de salle à manger, & l’air pur de Cuisinier, qui assaisonna au goût de chacun les petites provisions dont nous nous étions chargés.
En revenant mardi de Rotterdam, nous trouvames vos faveurs du 16. Le passé me fait juger, que vos épaules ne seront pas plus embarrassées des charges que vous paroissez appréhender, que vos temples de l’honneur qui leur est dû, de la part de vos concitoyens.— Votre paix de 1782, 83, 84, &c. me réjouit, & réjouira nos amis, qui seront de retour mardi.
Depuis 9 ans j’ai chez moi le sort de Tantale; & l’amour platonique, qui seul m’est permis, aussi aisé de loin que de près, ne nous donne ni le même droit à l’héroisme pro bono publico, qu’à Mr. & Made. Adams, ni les mêmes récompenses, que nous leur souhaitons cordialement Made. Dumas & moi.
Dans ce moment je reçois vos ordres du 19 en conséquence desquels j’ai ouvert le paquet, contenant la Lettre que voici de Mr. Livingston, avec les Traité & Convention du 8 Oct. dernier de retour, munis de leurs ratifications, desquelles je joins ici copie. Je tiendrai, com̃e vous l’ordonnez, ces Traité & Convention ratifiés sous la Clef, jusqu’à-ce que vous m’honoriez de vos ordres ultérieurs là-dessus. J’ajouterai seulement, com̃e mon opinion, sauf votre meilleur avis, qu’il paroît convenable que ces deux pieces puissant être remises le plutôt le mieux, com̃e on s’y attend ici, si ce n’est par Votre Exce. même, au moins par moi de votre part; non seulement parce que le terme des 6 mois fixé pour l’Echange des ratifications est échu depuis près de 2 mois, mais aussi parce qu’il semble à propos que cette affaire Soit entierement terminée avant le départ de Mr. Van Berckel.
Je Suis avec grand respect / De Votre Excellence / Le très humble & très / obéissant serviteur
C.w.f. Dumas

 
Translation
Sir
The Hague, 23 May 1783

Last Tuesday we went to dine in Rotterdam at Mr. Van Berckel’s, who had invited us with your son. The minister’s departure is set for around the 15th of next month, on the new copper-bottomed vessel the Overijssel of 68 cannon and commanded by the brave and patriotic Captain Riemersma. If you are certain, sir, of returning to America this year, it is unfortunate that the slow pace of the general pacification is depriving you both of the pleasures of each other’s company.
I recommend that I receive a copy of the treaty with Sweden and your permission, if it is appropriate, to publish it and favor our good friend Luzac with the fruits of this publication—or at least to be able to give a copy to Mr. Van Berckel, who would like to take one with him.
Your son is well and cheers us all with his good humor. We are amusing ourselves reading together Suetonius’ Caligula, Plautus’ Pseudolus, and of Dido falling in love and dying in Virgil, Book IV. Your son has an exceptional feeling for what he reads, which makes it a great pleasure to read with him.
Our friends are requesting, sir, that when the occasion presents itself, and without compromising yourself, you suggest in your conversations with the British ministers that the rumored return here of Sir Joseph Yorke would prove neither agreeable to this nation nor useful to the two powers in question, since it would serve only to stir up all the old intrigues and thereby exasperate people all the more. The Duc de La Vauguyon was asked to do the same.
Yesterday we all went to have dinner in the dunes of Scheveningen. One of the dunes served as table and chair, the sounds of the sea provided a symphony, the vast horizon served as dining room, and the pure air as cook, seasoning to each one’s taste the little dishes we had brought.
On returning Tuesday from Rotterdam, we found your favors of 16 May. The past makes me think that your shoulders will be no more burdened with the responsibilities you seem to dread than will your temples with the honor that is owed them by your fellow citizens. Your peace of 1782, ’83, ’84, etc., makes me rejoice and will gladden the hearts of our friends, who return on Tuesday.
For the past nine years I have suffered the torments of Tantalus at home. Platonic love, which is the only kind I am allowed and is as comfortable from afar as it is near, gives us neither the same claim to heroism pro bono publico enjoyed by Mr. and Mrs. Adams nor the same rewards, which Madame Dumas and I warmly wish them.
In accordance with your orders of 19 May, I have opened the packet containing the enclosed letter from Mr. Livingston and the treaty and convention of 8 October last, complete with their ratifications, a copy of which I also enclose. As instructed, I shall keep the ratified treaty and convention under lock and key until you honor me with further orders. I shall simply add, as my own opinion, and unless you have a better idea, that it seems to me that those documents should be delivered, the sooner the better. That is the expectation here, and if it is not your excellency who does so, then at least I should on your behalf—not only because the six-month limit for the exchange of ratifications elapsed almost two months ago, but because it seems proper that this matter be entirely concluded before Mr. Van Berckel departs.

I am, with great respect, your excellency’s very humble and very obedient servant
C.w.f. Dumas

